DETAILED CORRESPONDENCE
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 02/29/2021.

Claims 1, 2, 5, 6, 8, 10, 11, 13, 14 and 16 previously presented. Claims 13, 14 and 16 have been canceled. Claims 1, 2, 5, 6, 8, 10, 11 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1, 2, 6, 8, 10, 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pagani (EP 1929864), Taranta et al. (WO 2011/089105), as evidenced by Sharma et al. (US 2015/0342172), and Whittem et al. (WO 2006/007630), all references are of record.

Applicant Claims 
Currently amended claim 1 is directed to an insecticide gel composition comprising an insecticide active ingredient, and compounds of insecticide composition that include a gelling agent, solvent and water, the compounds of the insecticide composition having low affinity for the insecticide active ingredient to facilitate evaporation of the insecticide active ingredient at room temperature,
wherein the compounds of the insecticide composition further comprise a humectant, present in the composition in a concentration between 0.1% and 10% by weight, wherein the gelling agent is present in the composition in a concentration between 10% and 50% by weight, 
wherein the insecticide active ingredient has an insecticidal effect on flying insects selected from the group consisting of mosquitoes, flies and clothes moths and is selected from the group consisting of metofluthrin, transfluthrin, empenthrin and mixtures of the same,
wherein the solvent controls the evaporation rate of the gel,
wherein the solvent comprises glycol ethers, and
wherein the glycol ether is selected from the group consisting of dipropylene glycol dimethyl ether, dipropylene glycol methyl ether, and tripropylene glycol methyl ether.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Pagani teaches anti-mite composition comprising transfluthrin functioning by evaporation. The composition is in gel form, spray, pastille, molded plastic, paper, or semipermeable membrane (abstract). Transfluthrin is highly volatile and effective against mosquitoes as evidenced by Sharma paragraph [0063]. Mites are arachnids (¶¶ [0002], [0017], [0020]). The anti-mite composition performs its function essentially by 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	 Pagani however does not teach humectant and its amount in the gel composition as instantly claimed by claim 1. While Pagani teaches solvents, however, the reference does not explicitly teach the solvents claimed by claim 1.
	Taranta teaches method for improved controlling arthropods, especially flying insects, comprising the application of an aqueous gel which contains an insecticide, a natural and synthetic thickener, and humectant (abstract; page 1, lines 11, 26). The aqueous gel can be sprayable liquid gel with good spraying properties, or stiffer viscoelastic gel for good adhesiveness to the target surface (page 2, lines 10-14). The aqueous gel is used to control arthropods including arachnids (page 4, lines 5-7). The preferred arthropods include flies, mosquitoes and moth (page 5, lines 4, 18; page 6, lines 5-9). Preferred insecticide includes transfluthrin (page 6, lines 25-29; page 7, lines 15-17) that is highly volatile as evidenced by Sharma paragraph [0063]. Insecticide can be emulsified (page 7, lines 15-18). The composition comprises humectant such as glycerol, propylene glycol and polyethylene glycol in a preferred amount of 3-10% (page 
Whittem teaches stable insecticide composition that is acceptable to human contact comprising insecticide, humectant, stabilizer, organic solvent and surfactant (abstract; page 4, lines 1-15; page 5, lines 1-13).  The organic solvent comprises glycol ethers, including dipropylene glycol methyl ether, which is synonym for dipropylene glycol monomethyl ether (page 6, line 33 till page 7, line12).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide gel composition comprising transfluthrin functioning by evaporation of the transfluthrin, as evidenced by Sharma, and further comprises water, and gelling agent as taught by Pagani wherein the composition is spray, molded plastic, or pastille, and further add humectant taught by Taranta to the gel composition. One would have been motivated to do so because Taranta teaches composition comprising transfluthrin, gelling agent, water and humectant is suitable for improved controlling of arthropods including arachnids and flying insects, and the aqueous gel can be sprayable liquid gel with good spraying properties, or stiffer viscoelastic gel for good adhesiveness to the target surface. One would reasonably expect formulating composition comprising transfluthrin, water, gelling 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide insecticidal composition comprising insecticide, humectant, gelling agent, water and solvent as taught by the combination of Pagani and Taranta, as evidenced by Sharma, and further add dipropylene glycol monomethyl ether as taught by Whittem. One would have been motivated to do so because Whittem teaches insecticidal composition comprises such elements along with those taught by the combination of Pagani and Taranta is stable and acceptable to human contact. One would reasonably expect formulating composition comprising insecticidal composition comprising insecticide, humectant, gelling agent, water, surfactant and dipropylene glycol methyl ether wherein the composition is stable and human safe. 
Regarding the amount of humectant of 0.1-10% as claimed by claim 1, Taranta teaches preferred amount of 3-10% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of gelling agent of 10-50% as claimed by claim 1, and 15-25% as claimed by claim 8, Pagani teaches 1-50% and Taranta teaches 0.01-20% that overlap with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].

Regarding the limitation of claim 1 that the insecticide is effective on flying insects selected from mosquitoes, flies and moth, this is taught by Pagani and Taranta evidenced by Sharma. Further, this is a property of transfluthrin that is inseparable from the compound. 
Regarding the limitation of claim 1 that “the solvent controls the evaporation rate of the gel”, the combination of the cited references teaches the claimed gel composition comprising the claimed ingredients, and evaporation rate of the gel would have been expected from the prior art composition since materials and their properties are inseparable. 
Regarding the surfactant claimed by claim 2, Taranta teaches emulsified insecticide that implies the presence of surfactant in the composition, and Whittem teaches stable insecticide composition that is acceptable to human contact comprising surfactant.
Regarding the gelling agents claimed by claim 6, Pagani teaches carrageenan 
Regarding humectants claimed by claims 10 and 11, Taranta teaches glycerol, propylene glycol and polyethylene glycol.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pagani, Taranta, as evidenced by Sharma, and Whittem as applied to claims 1, 2, 6, 8, 10, and 11 above, and further in view of Pavlin (US 2004/0186263, of record).

Applicant Claims 
Claim 5 recites the gelling agent is polyamide resin ending in a polyalkyleneoxy group.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Pagani, Taranta, as evidenced by Sharma, and Whittem are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Taranta suggests synthetic polymeric thickeners at page 11, lines 1-20, the reference however does not teach the thickener claimed by claim 5.
Pavlin teaches polyamide copolymers having linked internal polyether blocks and internal polyamide blocks have advantageous physical properties and solvent-gelling abilities and compatibility with insecticides (abstract; ¶¶ 0028, 0042, 0174). The copolymer is used to provide gelled article include insecticide and emits the insecticide into the environment in order to achieve a desired effect, such as insecticidal effect against mosquitoes. The insecticides include empenthrin. The copolymer is present in composition comprising insecticide in an amount of 5-60% (¶¶ 0168-0175). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide insecticidal composition comprising insecticide, humectant water and gelling agent as taught by the combination of Pagani, Taranta, as evidenced by Sharma, and Whittem, and use polyamide-polyether copolymer gelling agent taught by Pavlin in the insecticidal composition. One would have been motivated to do so because Pavlin teaches polyamide block copolymer gelling agent suitable for insecticidal composition to provide advantageous physical properties and solvent-gelling abilities and compatibility with insecticides and ability of the insecticidal composition to emit the insecticide into the 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
Applicants argue that Pagani does not disclose a composition that includes a humectant. It was, however, alleged that using humectant in the composition of Pagani would be obvious because Taranta discloses a composition with an insecticide that includes a humectant. No specific reason was provided to show that the composition of Pagani would in some way benefit from the addition of humectant as taught by Taranta. The Examiner alleged that Taranta’s composition has good spraying properties because of the humectant. However, Taranta’s gel composition is not sprayable until it is mixed with a substantial amount of water. Taranta, page 1, lines 33-38. The gel composition itself is actually quite viscous. Taranta, page 1, line 40 to page 2, line 29 (gel composition and indicating that it may be as viscous as toothpaste). A skilled person would not expect the gel composition of Taranta to be sprayable as alleged. Consequently, a skilled person would not deduce that humectant contributes to sprayability of the gel composition of Taranta. Thus, the Examiner’s alleged motivation for using humectant (i.e. to make the gel composition sprayable) in the gel composition of Pagani does not have support in the cited evidence.

In response to this argument, applicants’ attention is directed to the scope of the present claims that are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. One having ordinary skill Both Taranta and Pagani teach sprayable insecticidal composition, or plastic or elastic insecticidal composition. Taranta teaches viscoelasticity of the composition can be controlled according to the site of application of the composition, so that sprayable composition or composition that adheres to the target surface can be achieved. The examiner did not refer the good sprayable property or elasticity of the composition of Taranta to the humectant per se, rather it is a property of an aqueous gel composition as whole that comprises insecticide, humectant, thickener, solvent, etc. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court. Applicants are also reminded, that it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3 "Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740; In re Rijckaert, 9 F.3d at 
Taranta and Pagani show that it was well known in the art at the time of the invention to use the claimed ingredients in insecticidal compositions. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose. The idea for combining them flows logically from their having been used individually in the prior art. ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
Based on the disclosure by Taranta and Pagani that these substances are used in insecticidal compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating insecticidal compositions. Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186. Further, the examiner does not have to combine the references for the same reasons as applicants may had combined the references for. 

Applicants argue that the Examiner acknowledged that neither Pagani nor Taranta discloses the claimed solvents. As recited in claim 1, “the solvent controls the evaporation rate of the gel”. The Examiner alleged that because Whittem discloses a composition that uses the claimed solvent, the inclusion of the claimed solvent composition in the claimed gel composition would be obvious because Whittem discloses that such a use in Whittem’s composition is stable and safe. Whittem, 

In response to this argument against Whittem, it is argued that the reference is relied upon for solely teaching specific solvents claimed by claim 1 and their suitability in insecticidal composition. Pagani desired to include solvent in the insecticidal composition, and Whittem teaches solvents that are suitable for insecticidal composition. Whittem does not have to teach gel composition. The reference satisfies the purpose for which it was applied. Regarding the limitation of claim 1 that “the solvent controls the evaporation rate of the gel”, the combination of the cited references teaches the claimed gel composition comprising the claimed ingredients, and evaporation rate of the gel would have been expected from the prior art composition since materials and their properties are inseparable. 
The examiner does not have to combine the references for the same reasons as applicants may had combined the references for. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done, even for a different purpose.
Regarding the argument that stability and safety of the composition is not necessarily be press net from combination of the references, it is argued that the obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the examiner relied on what was known in the art before the effective filing date of the present invention to reject the claims and not on applicant’s own disclosure. 
In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3 "Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740; In re Rijckaert, 9 F.3d at 1532.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/I.G./


/ISIS A GHALI/           Primary Examiner, Art Unit 1611